DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 13 and 20 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 22 June 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph have been fully considered, and are withdrawn.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretation
The term “target equipment specifications”  from claims 1, 13, and 20 is being interpreted by the examiner as weight, type of ground contact (e.g. wheels and type, tracks and type) torque as respective axles, dimensions, towing capacity, or downforce capacity of a target equipment (Specification: Para. 0025).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Traversability map generation component” in claims 1, 13 and 20 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a process running on a processor (Specification: Para. 0025, 0052, Fig. 2). 
“Site traversability management component” in claims 1, 11 and 18 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a process running on a processor (Specification: Para. 0044, 0052, Fig. 2). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US Publication Number 2019/0128690 A1) in view of Madsen et al. (US Publication Number 2019/0129435 A1, called Madsen’35 below). 
Regarding claim 1, Madsen teaches a system for identifying traversability of a site by equipment, the system comprising: a traversability determination component using a processor to generate traversability data based at least on: location data indicative of a location of a target site (Madsen: Para. 37; identify a plurality of objects within the section of terrain and provide visual indicators for each object on the 3D terrain map; 3D map may include a respective visual indicator on the map for each respective object representing the object is traversable by the vehicle); and soil data indicative of soil conditions at the target site stored in memory (Madsen: Para. 56; information regarding the terrain, such as soil information, depreciation information, the expected evaporation of water based on soil type); wherein the traversability data is indicative of conditions at the target site related to traversability at the target site (Madsen: Para. 37; red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle); a traversability map generation component generating a traversability map for a target area comprising the target site based at least on: traversability data received from the traversability determination component (Madsen: Para. 37; 3D map may include color-coded objects, with red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle).
Madsen doesn’t explicitly teach equipment identification data indicative of target equipment specifications for traversing the target site.
However Madsen’35, in the same field of endeavor, teaches equipment identification data indicative of target equipment specifications for traversing the target site (Madsen '35: Para. 89, 112, 114,  120; size, shape, and weight for the vehicle implement; downforce on the driving axles; analyze the type of soil in a section of terrain (e.g., based on data from the 3D terrain map or sensor system) to determine whether to traverse a section of terrain).
Madsen doesn’t explicitly teach target area data indicative of a desired target area that comprises the target site.
However, Madsen is deemed to disclose an equivalent teaching. Madsen includes a section of terrain that a vehicle is traversing and location identified by GNSS data with very dense or very sparse data (Madsen: Para. 51). The system transmits the 3D terrain map to a plurality of other vehicles operating in the same field to allow vehicle to coordinate their paths in a determined section of the terrain (Madsen: Para. 52). This determination of a specific section that is pulling information from multiple system represents a target area for the vehicle and other vehicles in the area.
It would have been obvious to one of ordinary skill as of the effective filing date to have gathered target area data indicative of a desired target area in order to better estimate the current terrain and accommodate for terrain changes with improve steering performance through lookahead height control to avoid damage and reduce strain on vehicles and tools (Madsen: Para. 42). 
In the following limitations, Madsen teaches one or more of: a site traversability management component used to manage traversability of the target site, the site traversability management component receiving the traversability map resulting in a determination of target site traversability for the target equipment (Madsen: Para. 37, 60; determining a position of a vehicle based on the location data from a positioning system, identifying a 3D terrain map associated with the position of the vehicle; the 3D map may include a respective visual indicator on the map for each respective object representing the object is traversable by the vehicle); and a display receiving the traversability map to render a visual representation of the traversability map of the target area viewable by an operator of the target equipment (Madsen: Para. 36-37; imaging device, a radar sensor, and/or a lidar sensor; 3D map may include color-coded objects, with red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle).
Regarding claim 2, Madsen teaches the system of claim 1, the traversability determination component generating traversability data based at least on weather data indicative of weather at the target site (Madsen: Para. 116; determining the level of moisture associated with the section of terrain may also include performing an image recognition process on an image of the section of terrain captured by the image capturing device).
Regarding claim 3, Madsen teaches the system of claim 1, the traversability determination component generating traversability data based at least on terrain data indicative of terrain at the target site (Madsen: Para. 37, 60; determining a position of a vehicle based on the location data from a positioning system, identifying a 3D terrain map associated with the position of the vehicle; the 3D map may include a respective visual indicator on the map for each respective object representing the object is traversable by the vehicle).
Regarding claim 4, Madsen teaches the system of claim 1, the traversability determination component generating traversability data based at least on moisture data indicative of soil moisture level at the target site (Madsen: Para. 116; determining the level of moisture associated with the section of terrain may also include performing an image recognition process on an image of the section of terrain captured by the image capturing device).
Regarding claim 5, Madsen teaches the system of claim 1, comprising a site condition analyzing component comprising a sensor array to detect one or more site conditions in real-time, the site condition analyzer generating real-time data indicative of real-time site conditions related to traversability (Madsen: Para. 22; sensor system may include a variety of different sensors, including sensors for analyzing terrain surrounding a vehicle).
Regarding claim 6, Madsen teaches the system of claim 5, the site condition analyzing component comprising an image sensor that uses one or more of the following to generate image data: a visible light detector; an infrared light detector; a polarized light detector; an electromagnetic wave detector; an active acoustic imaging sensor; and a laser light detector (Madsen: Para. 22; imaging device (e.g., a camera or optical sensor), a radar sensor, and/or a lidar sensor).
Regarding claim 7, Madsen teaches the system of claim 5, the site condition analyzing component generating real-time data indicative of real-time site conditions related to traversability based at least on real-time wheel slip data received from one or more wheel slip sensors disposed on the target equipment, and the wheel slip data indicative of an amount of wheel slippage of one or more wheels of the target equipment (Madsen: Para. 107, 109, 115, 263; measure slippage of the vehicle while traversing the section of terrain; images are geo-referenced so that they can be correlated to the measured slippage at that location).
Regarding claim 8, Madsen teaches the system of claim 5, the site condition analyzing component generating real-time data indicative of real-time site conditions related to traversability based at least on real-time force data received from a force sensor disposed on the target equipment, the downforce data is indicative of an amount of downforce and/or draft force applied by a piece of towed equipment to the target equipment (Madsen: Para. 38; determine a depth of tracks made by the vehicle based on a change in the height of the portion of the vehicle above the ground surface).
Regarding claim 9, Madsen teaches the system of claim 5, comprising an alert signal indicating a real-time alert to the operator in response to the real-time data indicating a pre-determined traversability threshold is not met for the target equipment (Madsen: Para. 64; generate an alert to an operator to provide a warning about a particular terrain feature in the path of the vehicle, as well as to suggest a course of action (e.g., turning left to avoid an object, reducing/increasing tire pressure, etc.)).
Regarding claim 10, Madsen teaches the system of claim 5, comprising a traversability updating component that performs one or more of: automatically updates the traversability map with update data based at least upon the real- time data indicative of real-time site conditions related to traversability; and provides update data to the traversability determination component to provide for site condition learning (Madsen: Para. 47, 53, 57, 73; system may also use data (in real-time or near-real-time) from the positioning system and/or sensor system to identify discrepancies in a pre-existing 3D terrain map, and update the 3D terrain map accordingly; system may further update the 3D terrain map as the vehicle traverses the path).
Regarding claim 11, Madsen teaches the system of claim 1, the site traversability management component identifying a pre- determined path for the target equipment to traverse based at least upon the traversability map (Madsen: Para. 60; determining a path for the vehicle based on the 3D terrain map).
Regarding claim 12, Madsen teaches the system of claim 11, comprising an autonomous vehicle sub-system that autonomously operates the target equipment in accordance with the pre-determined path (Madsen: Para. 61, 64; steering control system may be adapted to drive and steer the vehicle along the determined path).
Regarding claim 13, Madsen teaches a system for identifying traversability of a site by equipment, the system comprising: one or more sensors disposed on target equipment, the one or more sensors detecting one or more site conditions at a target site in real-time (Madsen: Para. 22; sensor system may include a variety of different sensors, including sensors for analyzing terrain surrounding a vehicle).
Madsen doesn’t explicitly teach generating site condition data indicative of the one or more site conditions related to traversability at the target site.
However, Madsen is deemed to disclose an equivalent teaching. Madsen includes a section of terrain that a vehicle is traversing and location identified by GNSS data with very dense or very sparse data (Madsen: Para. 51). The system transmits the 3D terrain map to a plurality of other vehicles operating in the same field to allow vehicle to coordinate their paths in a determined section of the terrain (Madsen: Para. 52). This determination of a specific section that is pulling information from multiple system represents a target area for the vehicle and other vehicles in the area.
It would have been obvious to one of ordinary skill as of the effective filing date to have gathered target area data indicative of a desired target area in order to better estimate the current terrain and accommodate for terrain changes with improve steering performance through lookahead height control to avoid damage and reduce strain on vehicles and tools (Madsen: Para. 42). 
In the following limitations, Madsen teaches a site condition analyzing component using a processor to generate real-time site traversability data indicative of real-time site traversability conditions based at least upon the site condition data (Madsen: Para. 37; identify a plurality of objects within the section of terrain and provide visual indicators for each object on the 3D terrain map; 3D map may include a respective visual indicator on the map for each respective object representing the object is traversable by the vehicle). 
Madsen doesn’t explicitly teach a traversability map generation component generating a traversability map of a target area for the target equipment at the target site based at least on the real-time site traversability data and an identification of the target equipment that indicates specifications of the target equipment.
However Madsen’35, in the same field of endeavor, teaches a traversability map generation component generating a traversability map of a target area for the target equipment at the target site based at least on the real-time site traversability data and an identification of the target equipment that indicates specifications of the target equipment (Madsen '35: Para. 89, 112, 114,  120; size, shape, and weight for the vehicle implement; downforce on the driving axles; analyze the type of soil in a section of terrain (e.g., based on data from the 3D terrain map or sensor system) to determine whether to traverse a section of terrain).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate Madsen’35’s size, shape, weight, and downforce of a vehicle implement (Madsen’35: Para. 89, 120) into Madsen’s traversability map generation (Madsen: Para. 60) in order to determine whether a particular vehicle and implement can traverse a section of the terrain based on type of soil, 3D terrain map, size, shape, weight, and downforce of the vehicle implement (Madsen’35: Para. 89, 114, 120).
In the following limitation, Madsen teaches a display receiving the traversability map to render a visual representation of the traversability map of the target area viewable by an operator of the target equipment (Madsen: Para. 36-37; imaging device, a radar sensor, and/or a lidar sensor; 3D map may include color-coded objects, with red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle).
Regarding claim 14, Madsen teaches the system of claim 13, the one or more sensors comprising a soil saturation sensor that detects an amount of water present in the soil at the target site (Madsen: Para. 116; determining the level of moisture associated with the section of terrain may also include performing an image recognition process on an image of the section of terrain captured by the image capturing device).
Regarding claim 15, Madsen teaches the system of claim 13, the one or more sensors comprising an image sensor that detects soil conditions based at least on image data (Madsen: Para. 116; determining the level of moisture associated with the section of terrain may also include performing an image recognition process on an image of the section of terrain captured by the image capturing device).
Regarding claim 16, Madsen teaches the system of claim 13, the traversability map generating component generating the traversability map for the target area comprising the target site based at least on: site traversability data received from a traversability determination component; equipment identification data indicative of the target equipment; and target area data indicative of the target area that comprises the target site (Madsen: Para. 38; three-dimensional terrain map includes identifying a height of a portion of the vehicle above the ground surface; determine a depth of tracks made by the vehicle based on a change in the height of the portion of the vehicle above the ground surface).
Regarding claim 17, Madsen teaches the system of claim 16, comprising the traversability determination component that generates the site traversability data based at least on: location data indicative of a location of the target site; and soil data indicative of soil conditions at the target site; wherein the traversability data is indicative of conditions at the target site related to traversability at the target site (Madsen: Para. 56, 99, 105; historical data, weather information, and information regarding the terrain, such as soil information, depreciation information, the expected evaporation of water based on soil type; the path of the vehicle may thus be planned by the system to traverse sections of terrain having higher levels of moisture when the vehicle is lighter).
Regarding claim 18, Madsen teaches the system of claim 13, comprising a site traversability management component used to manage traversability of the target site, the traversability management component receiving the traversability map resulting in a determination of traversability of the target equipment at the target site (Madsen: Para. 37; red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle).
Regarding claim 19, Madsen teaches the system of claim 13, comprising an autonomous vehicle sub-system that autonomously operates the target equipment in accordance with a pre-determined path for the target equipment to traverse based at least upon the traversability map (Madsen: Para. 61; steering control system may be adapted to drive and steer the vehicle along the determined path).
Regarding claim 20, Madsen teaches a property traversability management system for managing use of equipment in a target property, comprising: a traversability management component used to manage traversability of one or more target sites at a target property, the traversability management component identifying appropriate times and locations for target equipment to operate at respective one or more target sites based at least on a traversability map that comprises the one or more target sites (Madsen: Para. 77; selecting a path based on travel/traversal time of a section terrain may depend on a particular terrain feature); a traversability map generation component that generates the traversability map based at least on: pre-determined traversability data for the respective one or more target sites (Madsen: Para. 60; determining a path for the vehicle based on the 3D terrain map); real-time traversability data for at least one of the one or more target sites (Madsen: Para. 38; three-dimensional terrain map includes identifying a height of a portion of the vehicle above the ground surface; determine a depth of tracks made by the vehicle based on a change in the height of the portion of the vehicle above the ground surface).
Madsen doesn’t explicitly teach equipment identification data indicative of the specifications of the target equipment.
However Madsen’35, in the same field of endeavor, teaches equipment identification data indicative of the specifications of the target equipment (Madsen '35: Para. 89, 112, 114,  120; size, shape, and weight for the vehicle implement; downforce on the driving axles; analyze the type of soil in a section of terrain (e.g., based on data from the 3D terrain map or sensor system) to determine whether to traverse a section of terrain).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate Madsen’35’s size, shape, weight, and downforce of a vehicle implement (Madsen’35: Para. 89, 120) into Madsen’s traversability map generation (Madsen: Para. 60) in order to determine whether a particular vehicle and implement can traverse a section of the terrain based on type of soil, 3D terrain map, size, shape, weight, and downforce of the vehicle implement (Madsen’35: Para. 89, 114, 120).
In the following limitation, Madsen doesn’t explicitly teach a desired target area that comprises one or more of the one or more the target sites.
However, Madsen is deemed to disclose an equivalent teaching. Madsen includes a section of terrain that a vehicle is traversing and location identified by GNSS data with very dense or very sparse data (Madsen: Para. 51). The system transmits the 3D terrain map to a plurality of other vehicles operating in the same field to allow vehicle to coordinate their paths in a determined section of the terrain (Madsen: Para. 52). This determination of a specific section that is pulling information from multiple system represents a target area for the vehicle and other vehicles in the area.  
It would have been obvious to one of ordinary skill as of the effective filing date to have gathered target area data indicative of a desired target area in order to better estimate the current terrain and accommodate for terrain changes with improve steering performance through lookahead height control to avoid damage and reduce strain on vehicles and tools (Madsen: Para. 42).   
In the following limitations, Madsen teaches a traversability determination component using a processor to generate the pre- determined traversability data based at least on: location data indicative of a location of the one or more target sites (Madsen: Para. 37; identify a plurality of objects within the section of terrain and provide visual indicators for each object on the 3D terrain map; 3D map may include a respective visual indicator on the map for each respective object representing the object is traversable by the vehicle); and soil data indicative of soil conditions at the respective one or more target sites (Madsen: Para. 56; historical data, weather information, and information regarding the terrain, such as soil information, depreciation information, the expected evaporation of water based on soil type); wherein the traversability data is indicative of conditions at the target site related to traversability at the target site (Madsen: Para. 37; red coloring indicating impassible/non-traversable objects, green coloring indicating traversable objects, and yellow indicating that a human operator must authorize the plotting of a path over/through such an object by a vehicle); and a site condition analyzing component comprising one or more sensors disposed on the target equipment to detect one or more site conditions in real-time, the site condition analyzer generating real-time data indicative of real-time site conditions related to traversability for the at least one of the one or more target sites (Madsen: Para. 22; sensor system may include a variety of different sensors, including sensors for analyzing terrain surrounding a vehicle).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663